Exhibit 10.4.1
AMENDMENT TO EMPLOYMENT AGREEMENT
     This amendment (this “Amendment”) is entered into as of this 31st day of
December, 2008, by and between Atlas Air, Inc., a Delaware corporation
(“Atlas”), and William J. Flynn (the “Employee”).
     WHEREAS, the parties hereto previously entered into an employment agreement
dated as of April 21, 2006 (the “Employment Agreement”); and
     WHEREAS, in order to, among other things, comply with Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”), the parties hereto
wish to amend the Employment Agreement in accordance with the terms set forth
herein;
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     1. A new sentence is added to the end of Section 1.3 of the Employment
Agreement to read as follows:
“Notwithstanding the foregoing, in the event that, as a result of an absence
because of mental or physical incapacity or other impairment, the Employee
incurs an earlier “separation from service” within the meaning of Section 409A,
the Employee shall on such date automatically be terminated from employment with
Atlas, and the Employment Period will terminate, as a result of Permanent
Disability.”
     2. Section 1.4 of the Employment Agreement is amended in its entirety to
read as follows:
     “1.4 “Change of Control” means the acquisition by any person, entity, or
“group” (within the meaning of Final Treasury Regulation § 1.409A-3(i)(5)(v)(B),
excluding for this purpose any employee benefit plan of Atlas or its affiliates)
of beneficial ownership (applying the attribution rules set forth in Final
Treasury Regulation § 1.409 A-3(i)(5)(iii)) of greater than fifty percent (50%)
of the total voting power of the outstanding voting securities of either Atlas
or of Atlas Air Worldwide Holdings, Inc. (“Holdings”) entitled to vote generally
in the election of directors.”

 



--------------------------------------------------------------------------------



 



     3. The penultimate sentence of Section 3.2 of the Employment Agreement is
amended in its entirety to read as follows:
“Any bonus paid under the Annual Incentive Plan will be paid no later than two
weeks following the completion of the year-end audit for the applicable year,
but in no event later than March 15 of the year following the applicable year.”
     4. Section 4.2(a) of the Employment Agreement is amended in its entirety to
read as follows:
     “(a) If the Employment Period is terminated by Atlas for reasons other than
Cause or if the Employment Period is terminated by the Employee for Good Reason,
and subject to the Employee’s execution of a release upon terms and conditions
consistent with this Agreement and acceptable to Atlas and Employee, which
release must be presented to Employee upon or promptly after termination of the
Employment Period, fully executed and become effective before the six-month
anniversary of the date on which the Employment Period terminates, then the
Employee shall be entitled to receive:

  (i)   an amount equal to one and one-half times the Employee’s then-current
Annual Base Salary, with one-third of such amount payable in a lump-sum on the
first day of the seventh month following the date on which the Employment Period
terminates (the “Lump-Sum Payment Date”), and with the remaining two-thirds of
such amount payable in accordance with Atlas’ normal pay schedule beginning on
the day after the Lump-Sum Payment Date and continuing through the first
anniversary of the Lump-Sum Payment Date; and     (ii)   continued coverage for
a period of twelve months immediately following the date on which the Employment
Period terminates under the health (medical, dental, and vision) and life
insurance programs of Atlas (or, if continued coverage under such Atlas programs
is not available or practicable, then receive coverage under substantially
similar individual health and life insurance policies for such twelve-month
period); provided that such coverage will cease immediately in the event the
Employee

2



--------------------------------------------------------------------------------



 



      obtains comparable coverage in connection with subsequent employment.

The above benefits are in addition to the Employee’s right to receive accrued
but unused vacation pay through the employment termination date, and all other
benefits in which the Employee is vested pursuant to other plans and programs of
Atlas at the time of the employment termination date.”
     5. Section 4.2(b) of the Employment Agreement is amended in its entirety to
read as follows:
     “(b) Upon the death or Permanent Disability of the Employee during the
Employment Period, the Employment Period shall terminate and the Employee’s Base
Annual Salary that is accrued for the then-current pay period but unpaid as of
the date of such death or Permanent Disability shall be paid to the Employee or
the Employee’s personal representative, as applicable. In addition, upon the
Permanent Disability of the Employee, the Employee shall be entitled to the
compensation and benefit coverage set forth in Section 4.2(a) above. Further,
upon the death of the Employee, the Employee’s spouse shall be entitled to the
compensation set forth in Section 4.2(a) above, and the Employee’s spouse and
covered dependents shall be entitled to the benefit coverage set forth in
Section 4.2(a) above, except that that the payments under Section 4.2(a)(i)
shall instead be made in a lump sum within ten (10) days immediately following
the Employee’s date of death.”
     6. Section 4.2(d) of the Employment Agreement is amended in its entirety to
read as follows:
     “(d) (i) If, within the twelve-month period immediately following a Change
of Control, the Employment Period is terminated by Atlas for reasons other than
Cause or if the Employment Period is terminated by the Employee for Good Reason,
and subject to the Employee’s execution of a release upon terms and conditions
consistent with this Agreement and acceptable to Atlas and Employee, which
release must be presented to Employee upon or promptly after termination of the
Employment Period, fully executed and become effective before the six-month
anniversary of the date on which the Employment Period terminates, then the
Employee shall be entitled to (and not in addition to) the compensation and
benefit coverage set forth in Section 4.2(a) above, except that the amount of
the payments under Section 4.2(a)(i) above shall

3



--------------------------------------------------------------------------------



 



be equal to two times the Employee’s then-current Annual Base Salary, with
one-fourth of such amount payable in a lump sum on the Lump-Sum Payment Date,
and with the remaining three-fourths of such amount payable in accordance with
Atlas’ normal pay schedule beginning on the day after the Lump-Sum Payment Date
and continuing through the 18-month anniversary of the Lump-Sum Payment Date.
     (ii) If, within the six-month period immediately following a termination of
the Employment Period by Atlas for reasons other than Cause or by the Employee
for Good Reason, a Change of Control occurs, then, in addition to the payments
set forth in Section 4.2(a)(i) above, the Employee shall receive payments in an
amount equal to one-half of the Employee’s then-current Annual Base Salary,
payable in accordance with Atlas’ normal pay schedule beginning on the day after
the first anniversary of the Lump-Sum Payment Date and continuing for the
six-month period immediately thereafter.”
     7. The third sentence of Section 4.2(e)(iii) of the Employment Agreement is
deleted in its entirety.
     8. Section 4.2(e)(iv) of the Employment Agreement is amended in its
entirety to read as follows:
     “(iv) If a reduction is made pursuant to subparagraph (i), such reduction
will be made, first, to any post-employment payments being made to the Employee
under Sections 4.2(a), 4.2(b), or 4.2(d) above in accordance with Atlas’ normal
pay schedule, with such reduction being made in reverse order (i.e., the latest
payments are reduced first), and second, if further reductions are still
required, to any post-employment payment being made to the Employee under such
Sections on the Lump-Sum Payment Date, and third, if further reductions are
still required, to any post-employment benefit coverage being provided to the
Employee under such Sections.”
     9. A new Section 4.2(f) is added to the Employment Agreement to read as
follows:
     “(f) Notwithstanding any other provision of this Agreement to the contrary,
because the Employee is a “specified employee” (as that term is defined in
Section 409A), to the extent that any payment or benefit under this Agreement
constitutes an amount payable or benefit to be provided under a “nonqualified
deferred compensation plan” (as defined in

4



--------------------------------------------------------------------------------



 



Section 409A) upon or as a result of a “separation from service” (as defined in
Section 409A) and which is not exempt from Section 409A, then, notwithstanding
any other provision in this Agreement to the contrary, such payment or benefit
provision will not be made to the Employee during the six-month period
immediately following his “separation from service” date. Instead, on the first
day of the seventh month following such “separation from service” date, all
amounts that otherwise would have been paid or provided to the Employee during
that six-month period, but were not because of this provision, will be paid or
provided to the Employee, with any cash payment delayed during such six-month
period to be made to the Employee in a single lump sum.”
     10. Continued Validity of the Employment Agreement. Except as amended and
superseded by this Amendment, the Employment Agreement will remain in full force
and effect, will continue to bind the parties hereto, and will continue to
govern the terms and conditions of the Employee’s continued employment with
Atlas. To the extent that the terms of this Amendment conflict or are
inconsistent with the terms of the Employment Agreement, the terms of this
Amendment will govern.
     11. Amendment Effective Date. This Amendment will become binding and
effective on December 31, 2008.
     12. Governing Law. This Amendment will be governed by and construed in
accordance with the laws of the State of New York, without reference to
principles of conflict of law.
     13. Counterparts. This Amendment may be executed in several counterparts,
each of which will be deemed to be an original, and all such counterparts when
taken together will constitute one and the same original.
[SIGNATURE PAGE FOLLOWS]

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment to your
Employment Agreement dated April 21, 2006, on the day and year first written
above, to be effective as of December 31, 2008.

              ATLAS AIR, INC.   WILLIAM J. FLYNN    
 
           
By:
  /s/ Adam R. Kokas
 
  /s/ William J. Flynn
 
    Name: Adam R. Kokas         Title:   Senior Vice President,        
 
      General Counsel, Chief Human        
 
      Resources Officer & Secretary        

6